DETAILED ACTION
1.	The Amendment filed 01/06/2022 has been entered. Claims 20-35 & 38-39 in the application remain pending and are currently being examined. Claims 20-21, 27, 30, 32 & 38 were amended. Claims 36-37 were cancelled. Claim 39 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/15/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Yang et al. (WO 2018/0218935 A1) of claims 34-37, 40-45, & 47-48 are withdrawn per cancellation of claims 35 & 41 and amendments of claim 34.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “arc radius” recited in claim 20 and the “mark line” recited in claim 39 must be shown or the features canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 102
6.	Claims 20-35 & 38-39 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2018/0218935 A1) (equivalent US 2021/0172047 A1 used for examination and citation purposes) hereinafter Yang. 
	As regards to claim 20, Yang discloses a mask assembly (abs; fig 1-8; clm 1), comprising:
a mask assembly support frame 100 the and a mask strip 200 ([0034]-[0036]; fig 2a-2d; clm 1); 

the side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) of the mask assembly support frame 100 comprises two welding regions (half of region 230 with a single weld spot 240 on left side and right side of mask strip 200) which are disposed on two opposite sides of the hollow opening region 110 respectively ([0034]-[0045]; fig 2a-8; clm 1);
the side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) comprises a first inclined surface 1213, and a second inclined surface 1211 disposed between the top surface (see fig 2a-2h, surface supporting mask strip 200) and the first inclined surface 1213, wherein at least one of the two welding regions (half of region 230 with a single weld spot 240 on left side and right side of mask strip 200) is disposed on the first inclined surface 1213 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12);
wherein the mask assembly support frame 100 further comprises an arcuate bending region defined by the first connecting line and the second connecting line, the first connecting line being a connecting line (see fig 2h) that connects the first inclined 
wherein the arcuate bending region has an arc radius (see fig 2h-3) greater than a thickness of the mask strip 200 (See fig 2h-3. The edge 140 between the first main surface 111 and the outer surface 121 of the main body 110 of the support 100 may be rounded or chamfered. The outer surface 121 of the side 120 of the support 100 is conformal to the mounting surface 2301, for example, both are arc-shaped. As long as the included angle Q between the tangent of the arc-shaped mounting surface 2301 and the working surface 2101 is greater than 180 degrees and less than 270 degrees, the mounting surface 2301 will not be on the same plane as the working surface 2101, and the mounting surface 2301 will not be on the same plane as the working surface 2101 which the substrate 300 contacts (that is, the arc radius of the arc-shaped bending area is greater than the thickness of the metal mask strip 200)) ([0046]-[0051]; [0056]; fig 2h-3).
As regards to claim 21, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask strip 200 comprises a first welding region (half of region 230 with a single weld spot 240 on left side), a second welding region (half of region 230 with a single weld spot 240 on right side), and a pattern portion 210 between the first welding 
the mask strip 200 further comprises a bendable region (see fig 2a-8, angles within side portion 120), the bendable region (see fig 2a-8, angles within side portion 120) being disposed both between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210, and between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 22, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein at least one of a region between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210 and a region between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 is provided with two bendable regions  (see fig 3-4, two angles within side portion 120) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 23, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the two bendable regions  (see fig 3-4, two angles within side portion 120) are sequentially disposed along a lengthwise direction (see fig 3-4) of the mask strip 200 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 24, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask strip 200 further comprises a third welding region (other half of region 230 with a single weld spot 240 on left side) disposed between the bendable region on the left side of mask strip 200 (see fig 2a-8, angles within side portion 120) and the 
As regards to claim 25, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the bendable region (see fig 2a-8, angles within side portion 120) has a visible feature (see fig 2a-8, angles, bends and thickness of mask strip 200 with weld spots 240) that distinguishes the bendable region (see fig 2a-8, angles within side portion 120) from a region of the mask strip 200 except the bendable region (see fig 2a-8, angles within side portion 120) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 26, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the visible feature comprises: a thickness (see fig 2a-8, thickness of mask strip 200 with weld spot 240) of the bendable region (see fig 2a-8, angles within side portion 120) being greater (see fig 2a-8, thickness of mask strip 200 with weld spot 240) than that of the region of the mask strip 200 except (see fig 2a-8, thickness of mask strip 200 without weld spot 240) the bendable region (see fig 2a-8, angles within side portion 120) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 27, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the visible feature comprises the bendable region (see fig 2a-8, angles within side portion 120) being patterned via the thickness of mask strip 200 with weld spot 240 creating an up and down right angle pattern ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 28, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask strip 200 is a metal mask strip 200 ([0059]; fig 2a-8).
As regards to claim 29, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein at least one of a region between the first welding region (half of region 230 with 
and the mask strip 200 further comprises a third welding region (other half of region 230 with a single weld spot 240 on left side) disposed between the bendable region on the left side of mask strip 200 (see fig 2a-8, angles within side portion 120) and the second welding region (half of region 230 with a single weld spot 240 on right side) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 30, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein a first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200) being an acute angle (see fig 2a-2h, can be 0-90°) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 31, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first included angle b is in a range of 0 to 180 degrees ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 32, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first inclined surface 1213 being connected (see fig 2h) to the second inclined surface 1211, the second inclined surface 1211 being connected to the top surface (see fig 2a-2h, surface supporting mask strip 200), a first connecting line and a second connecting line being arranged parallel to each other (see fig 2h), the first 
As regards to claim 33, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) is less than a second included angle c defined between the second inclined surface 1211 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 34, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first included angle b and the second included angle c are in a range of 0 to 180 degrees, thus a difference between the first included angle b and the second included angle c can be in a range of 5 to 35 degrees ([0040]-[0058]; fig 2a-8; clm 1-12). 
As regards to claim 35, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the second inclined surface 1211 is provided with a groove formed by two weld spots 240 creating an up and down surface with a groove between ([0040]-[0058]; fig 2a-8).
As regards to claim 38, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein a first included angle b defined between the first inclined surface 1213 and the 
As regards to claim 39, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the visible feature (see fig 2a-8, angles, bends and thickness of mask strip 200 with weld spots 240) comprises a line of weld spots (marks) 240 being disposed in the bendable region (see fig 2a-8, angles within side portion 120) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).

Response to Arguments
7.	Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Applicant submits that the amended claim 20 at least differs from Yang in the following feature: “the arcuate bending region has an arc radius greater than a thickness of the mask strip.”
(b) New claim 39 defines a mark line disposed in the bendable region, and Yang does not disclose such mark line at all.
(c) Thus, the amended independent claim 20 is not anticipated by Yang as applied by the Office and dependent claims 21-35 and 38-39 are not anticipated due to their dependencies.

8.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in regards to claim 20, Yang discloses wherein the arcuate bending region has an arc radius (see fig 2h-3) greater than a thickness of the mask strip 200 (See fig 2h-3. The edge 140 between the first main surface 111 and the outer surface 121 of the main body 110 of the support 100 may be rounded or chamfered. The outer surface 121 of the side 120 of the support 100 is conformal to the mounting surface 2301, for example, both are arc-shaped. As long as the included angle Q between the tangent of the arc-shaped mounting surface 2301 and the working surface 2101 is greater than 180 degrees and less than 270 degrees, the mounting surface 2301 will not be on the same plane as the working surface 2101, and the mounting surface 2301 will not be on the same plane as the working surface 2101 which the substrate 300 contacts (that is, the arc radius of the arc-shaped bending area is greater than the thickness of the metal mask strip 200)) ([0046]-[0051]; [0056]; fig 2h-3).

(c) In view of the foregoing, Examiner respectfully contends the limitations of claim 20 are indeed satisfied. Claims 21-35 and 38-39 are rejected at least based on their dependency from claim 20, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717